Title: From James Madison to [Albert Gallatin?], 24 February 1802 (Abstract)
From: Madison, James
To: Gallatin, Albert


24 February 1802, Department of State. States that Cabot’s salary was to begin on the day of his embarkation for Great Britain at an annual rate of $2,500, with an additional $500 allowed for the first year “by way of outfit.” Lacks information to fix the day of embarkation. The salary is to cease 1 Aug. 1801, and the allowance for his return should not reasonably exceed $500. Returns the papers referred to him.
 

   RC (owned by Raymond E. Burdick, New York, N.Y., 1961). Addressee not indicated. In Wagner’s hand, signed by JM.


   See Samuel Cabot to JM, 30 Dec. 1801, and n. 1.

